DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
May 4, 1999
Dear State Medicaid Director:
We are pleased to announce the creation and availability of a unique Internet Web site - the Medicaid Fraud Statutes Web
Site. This Web site is a product of the Health Care Financing Administration's (HCFA) National Medicaid Fraud and
Abuse Initiative which is led by the Southern Consortium and can be found at http://fightfraud.hcfa.gov/mfs.
In August 1997, HCFA met with State Medicaid Program Integrity Staff to discuss ways of improving the State/Federal
partnership as it related to the detection and prevention of fraud and abuse within the Medicaid program. One of the
recommendations was to develop a means of sharing innovative and effective State program integrity legislation. To
accomplish this, HCFA established a State Legislation Committee consisting of representatives from the Program
Integrity Sections of State Medicaid Agencies, State Medicaid Fraud Control Units (MFCU), and HCFA. This Web site is
the direct result of their efforts.
Last year, our Committee mailed questionnaires to your office requesting the information which is contained on the Web
site. The establishment of the Web site would not have been possible without your cooperation. We appreciate your
contributions and continued support of this initiative.
The Medicaid Fraud Statutes Web Site contains a comprehensive listing of the best Medicaid anti-fraud and abuse
citations of State statutes used to prosecute criminal or civil fraud. The database is indexed by subject matter. For
example, if a State is considering proposing legislation to regulate third party liability, a listing of State laws on this
subject is readily available. It also contains direct links from each citation to either Westlaw or LEXIS-NEXIS which will
allow immediate viewing of the actual statutory language. Contact information for principal State program integrity and
individual State legislation Web sites are also included. Enclosed is a pamphlet which summarizes the collaborative nature
of this project.
We will continue to update and make improvements to the Web site. Therefore, we ask that you share your impressions
with us. We are in the process of developing a feedback feature at the Web site for users to communicate any comments
and/or suggestions. However, in the meantime, please send your comments to J. P. Peters of our Dallas staff. Ms. Peters
may be reached by calling 214-767-2628 or E-mail, jpeters@hcfa.gov. We look forward to your response.
We believe the Medicaid Fraud Statutes Web Site is a valuable tool that States can utilize while pursuing legislative
efforts to obtain new tools to fight fraud and abuse in the Medicaid Program. We also encourage you to share this new
Web site information with your State legislative research departments. A similar letter is being sent to each State's
Medicaid Program Integrity Director and to each MFCU Director.
Sincerely yours, /s/ Rose Crum-Johnson Southern Consortium Administrator
Sincerely yours, /s/ Sally K. Richardson Director
cc:
All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge, Director, Health Policy Unit - American Public Human Services Association Joy Wilson, Director, Health
Committee - National Conference of State Legislatures Matt Salo, Senior Health Policy Analyst - National Governors'
Association

